Citation Nr: 0607514	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for a scar of the left 
side of the nose.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from March 1954 to November 
1957, and also had two years of prior service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 decision by the RO in Roanoke, 
Virginia that, in pertinent part, denied an increase in a 10 
percent rating for a service-connected deviated nasal septum 
with a residual laceration scar of the left nostril.  The 
veteran appealed for an increased rating.  In a January 2003 
rating decision, the RO granted a separate noncompensable 
rating for a residual laceration scar of the left side of the 
nose.
In March 2005, the Board denied an increase in a 10 percent 
rating for a deviated nasal septum, and remanded the issue of 
entitlement to a compensable rating for a nasal scar to the 
RO for further evidentiary development.  In September 2005, 
the Board again remanded the latter issue to the RO.  The 
case was subsequently returned to the Board.


FINDINGS OF FACT

A service-connected residual laceration scar of the left side 
of the nose is manifested by a well-healed, superficial, 
stable scar which is not painful, does not limit function and 
is not unstable.  The scar is no more than slightly 
disfiguring and involves one characteristic of disfigurement. 
The maximum width is 1/16th of an inch, and the maximum 
length is 3/4 of an inch.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for a rating in 
excess of 10 percent for a residual laceration scar of the 
left side of the nose are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805 (2002).

2.  As of August 30, 2002, the criteria for a 10 percent 
rating for a residual laceration scar of the left side of the 
nose are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated in December 2000 and May 2001, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a September 
2002 Statement of the Case (SOC), and Supplemental Statements 
of the Case (SSOCs) dated in January 2003, March 2003, 
September 2003, and November 2005.  These documents provided 
them with notice of the law and governing regulations, 
including the requirements for an increased rating for scars, 
as well as the reasons for the determinations made regarding 
his claim.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  In other 
words, a reasonable person could be expected to understand 
from the notice provided what was needed.  See Mayfield, 
supra.  Accordingly, there is no further duty to notify, and 
no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Analysis

The veteran contends that his service-connected residual 
laceration scar of the left side of the nose is more 
disabling than currently evaluated.  He filed a claim for an 
increased rating for his nasal disabilities in October 2000.

Service medical records reflect that the veteran's nose was 
injured in March 1956.  At a February 1977 VA examination, 
the examiner noted a 2-centimeter healed laceration of the 
left nostril and a markedly deviated nasal septum.

In a March 1977 rating decision, the RO granted service 
connection and a noncompensable rating for a residual 
laceration scar of the left nostril.  In a March 1991 rating 
decision the RO granted service connection for a deviated 
nasal septum to the right with a residual laceration scar of 
the left nostril, and assigned a 10 percent rating for this 
combined disability.  In a January 2003 rating decision, the 
RO granted a separate noncompensable rating for a residual 
laceration scar of the left side of the nose, while 
continuing the 10 percent rating for a deviated nasal septum.

The Board notes that the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation is not permitted.  38 C.F.R. § 
4.14 (2005).  Hence, symptoms of the service-connected 
deviated nasal septum may not be considered when rating the 
scar of the left nostril.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  When the requirements for a 
compensable rating of a diagnostic code are not shown, a 0 
percent rating is to be assigned.  38 C.F.R. 
§ 4.31 (2005).

The rating criteria for scars were revised, effective August 
30, 2002.  See 67 Fed. Reg. 49590 (2002); 38 C.F.R. § 4.118 
(2005).  Thus, the old criteria apply to the period before 
and after August 30, 2002, while the new criteria are 
applicable only to the period beginning on August 30, 2002.  
Kuzma v. Principi, 16 Vet. App. 140 (2002); VAOPGCPREC 3-
2000.

Under the previous version of scar rating criteria, a 
disfiguring scar of the head, face, or neck is rated 0 
percent when slight, and 10 percent when moderate.  A 
30 percent rating is for assignment for such a scar when 
severe, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  The 
10 percent rating may be increased to 30 percent if the 
tissue loss or cicatrization 
is accompanied by marked discoloration, color contrast, or 
the like.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).

Under the new rating criteria of Code 7800, effective since 
August 30, 2002, a scar of the head, face, or neck with one 
"characteristic of disfigurement" warrants a 10 percent 
rating.  The 8 characteristics of disfigurement for this 
purpose are as follows:  scar 5 or more inches (13 
centimeters) in length; scar at least one-quarter inch wide 
(0.6 centimeters) at widest part; scar surface or contour 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 square centimeters); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
area exceeding 6 square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding 6 square 
inches (39 square centimeters); skin indurated and inflexible 
in an area exceeding 6 square inches (39 square centimeters).  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

The old rating criteria provide that superficial scars which 
are poorly nourished scars with repeated ulcerations, or 
tender and painful on objective demonstration warrant a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2002).  Other scars are rated on the basis of 
limitation of functioning of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).

The new rating criteria provide that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2005).  A 10 percent 
rating may be assigned for scars which are superficial and 
unstable.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2005).  The new rating 
criteria of Diagnostic Code 7804 provide for a 10 percent 
rating for a superficial scar which is painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  
Scars may also be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2005).

At an October 2005 VA scar examination, the examiner 
indicated that the scar was in the left lateral nose middle 
area above the cleft of the ala nasae.  The maximum width of 
the scar was 1/16th of an inch, and the maximum length was 
3/4 of an inch.  There was no tenderness to palpation, no 
inflammation, no elevation, no edema, no skin ulceration or 
breakdown over the scar, and no keloid formation.  There was 
depression of the scar.  There was no adherence to underlying 
tissue, the texture of the scarred area was normal, and the 
skin did not have induration or inflexibility.  The scar 
color was not normal (it was lighter than the surrounding 
tissue), and the size of the discolored skin was 5/8th of an 
inch.  The examiner opined that the scar was slightly 
disfiguring, superficial, stable, non-tender, non-painful, 
and well-healed.  There was no visible or palpable skin loss.  
There was a slight misalignment of the nose to the right.  
Color photographs were included with the examination report.

These findings support the current noncompensable rating for 
a scar of the face under the old version of Diagnostic Code 
7800.  The objective evidence, including photographs at the 
VA examination, simply does not show moderate disfigurement.
This scar is no more than slightly disfiguring.  The nasal 
scar also does not satisfy the criteria for a 10 percent 
rating under Diagnostic Codes 7803, 7804, or 7805, as the 
scar does not have repeated ulcerations, is not tender and 
painful on objective demonstration, and does not limit the 
function of the nose.  Hence, the Board finds that a 
compensable rating is not warranted for the service-connected 
residual laceration scar of the left side of the nose under 
the criteria in effect prior to August 30, 2002.

The Board finds that the revised rating criteria for scars 
are more favorable to the veteran than the old rating 
criteria.  Hence, the new rating criteria will be applied 
effective August 30, 2002.

The veteran's scar of the left nostril demonstrates one of 
the eight characteristics of disfigurement; namely 
depression.  At the October 2005 VA examination, the examiner 
noted that the scar was depressed.  Hence a 10 percent rating 
is assigned under the revised version of Diagnostic Code 
7800.  A higher rating is not warranted under Diagnostic Code 
7800 as the criteria required for a 30 percent rating are not 
shown.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).  
While the VA examination did note that the scar color was 
abnormal, the area of such was 5/8ths of an inch.  Thus, the 
area of abnormal coloring does not exceed six square inches 
and such abnormality does not constitute a "characteristic 
of disfigurement" for establishing a higher rating.  A 
higher rating is also not warranted under Diagnostic Codes 
7803, 7804, or 7805 as the evidence does not show that the 
nasal scar is unstable or painful on examination, and as the 
scar does not limit the function of the nose.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2005).



Accordingly, a 10 percent rating is assigned for the service-
connected residual laceration scar of the left side of the 
nose under Diagnostic Code 7800, effective August 30, 2002, 
the effective date of the revised scar rating criteria.  


ORDER

A 10 percent rating for the residual laceration scar of the 
left side of the nose is granted, effective August 30, 2002.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


